Title: To George Washington from Brigadier General Thomas Mifflin, 3 August 1776
From: Mifflin, Thomas
To: Washington, George



My dear general
8 OClock Mount Washington [N.Y.]August 3rd 1776.

By an Express from Col. Tupper I am informd that two of his Captains have been up to reconnoitre the Ships. The Phœnix is fast aground—The Rose ¾ of a Mile on this Side of her—The Gallies are under Way & will probably begin their Attack at 11 OClock as the Ships are not more than 12 Miles from them. I am Sir your Servt

Tho. Mifflin

